Title: From Benjamin Franklin to Deborah Franklin, 30 March 1756
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
Williamsburg, March 30. 1756
I wrote to you via New York the Day after my Arrival, acquainting you that I had a fine Journey and Passage down the Bay, being but four Days from Philadelphia to Col. Hunter’s, tho’ stopt near a Day on the Road. I have been well ever since, quite clear of the Dizziness I complain’d of, and as gay as a Bird, not beginning yet to long for home, the Worry of perpetual Business being yet fresh in my Memory. Mr. Hunter is much better than I expected to find him, and we are daily employ’d in Settling our Affairs. About the End of the Week we are to take a Tour into the Country. Virginia is a pleasant Country, now in full Spring; the People extreamly obliging and polite. I return in the Man of War to New York, with Col. Hunter and his Lady; at least this is propos’d; but if a more convenient Opportunity offers, perhaps I may not stay so long as the End of next Month, when that Ship is to sail. Present my Duty to Mother, Love to Billy, Sally and the rest, not forgetting that Goody. My Respects to Mr. Masters, and all the Officers; and in short to all Philadelphia. Mr. Hunter presents his Compliments. I am, my dear Debby, Your loving Husband
B Franklin
P.S. Deliver Col. Hunter’s Money to Mr. Balfour.
[On inside page:] The Prints for Mr. Hall.
 Addressed: To / Mrs Franklin / Philadelphia / per favr of / Mr Balfour
